EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to avoid being lack of sufficient antecedent basis for the limitations “the power converter” and “the system”:  
In the claims:
12. A method comprising: 
controlling commutation of a plurality of switches of an output stage comprising the plurality of switches in order to transfer charge between an energy storage device and a load to generate an output voltage across the load as an amplified version of an input signal, wherein the load comprises capacitive energy storage; and 
controlling [[the]] a power converter in order to regulate a cumulative electrical energy [[present in the system]] at an energy target, wherein the power converter is configured to transfer electrical energy from a source of electrical energy coupled to an input of the power converter to the energy storage device coupled to the output of the power converter and configured to store the electrical energy transferred from the source of electrical energy.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a system comprising, inter alia, a controller configured to: control commutation of the plurality of switches of the output stage in order to transfer charge between the energy storage device and the load to generate an output voltage across the load as an amplified version of an input signal; and control the power converter in order to regulate a cumulative electrical energy present in the system at an energy target.
Claims 2-11 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 12 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a method comprising, inter alia, controlling a power converter in order to regulate a cumulative electrical energy at an energy target, wherein the power converter is configured to transfer electrical energy from a source of electrical energy coupled to an input of the power converter to the energy storage device coupled to the output of the power converter and configured to store the electrical energy transferred from the source of electrical energy.
Claims 13-22 depend directly or indirectly on claim 12 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





21 May 2022
/EMILY P PHAM/            Primary Examiner, Art Unit 2837